
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 212
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Flake submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas The Hill reported on February 10, 2009, that
			 a top defense-lobbying firm that specializes in obtaining
			 earmarks in the defense budget for a long list of clients was
			 recently raided by the FBI.;
		Whereas Roll Call reported on February 11, 2009, that
			 the defense-appropriations-focused lobbying shop had in recent
			 years spread millions of dollars of campaign contributions to
			 lawmakers.;
		Whereas Politico reported on February 13, 2009, that
			 federal investigators are asking about thousands of dollars in campaign
			 contributions to lawmakers as part of an effort to determine whether they were
			 illegal straw man donations.;
		Whereas Roll Call reported on February 20, 2009, that they
			 have located tens of thousands of dollars worth of [the raided
			 firm]-linked donations that are improperly reported in the FEC
			 database.;
		Whereas Roll Call also reported that tracking
			 Federal Election Commission records of campaign donations attributed to [the
			 firm] is a comedy of errors, misinformation and mysteries, providing more
			 questions than answers about how much money the lobbying firm actually raised
			 for Congressional campaigns.;
		Whereas CQ Today reported on February 19, 2009, that
			 104 House members got earmarks for projects sought by [clients of the
			 firm] in the 2008 defense appropriations bills, and that 87 percent of
			 this bipartisan group of Members received campaign contributions from the
			 raided firm;
		Whereas The Hill reported on February 10, 2009, that in
			 2008 clients of this firm had received $299 million worth of earmarks,
			 according to Taxpayers for Common Sense.;
		Whereas The Hill reported on February 23, 2009, that
			 clients of a defense lobby shop under investigation are continuing to
			 score earmarks from their patrons in Congress, despite the firm being on the
			 verge of shutting its doors permanently and that several of the firm’s
			 clients are slated to receive earmarks worth at least $8 million in the
			 omnibus spending bill funding the federal government through the rest of fiscal
			 2009 …;
		Whereas the Washington Post reported on June 13, 2008, in
			 a story describing increased earmark spending in the House version of the
			 fiscal year 2009 defense authorization bill that many of the earmarks
			 serve as no-bid contracts for the recipients.;
		Whereas the Associated Press reported on February 25,
			 2009, that the Justice Department’s fraud section is overseeing an
			 investigation into whether [the firm] reimbursed some employees for campaign
			 contributions to members of Congress who requested the
			 projects.;
		Whereas Politico reported on February 12, 2009, that
			 several sources said FBI agents have spent months laying the groundwork
			 for their current investigation, including conducting research on earmarks and
			 campaign contributions.;
		Whereas the reportedly fraudulent nature of campaign
			 contributions originating from the raided firm, as well as reports of the
			 Justice Department conducting research on earmarks and campaign contributions,
			 raise concern about the integrity of congressional proceedings and the dignity
			 of the institution; and
		Whereas the fact that cases are being investigated by the
			 Justice Department does not preclude the Committee on Standards of Official
			 Conduct from taking investigative steps: Now, therefore, be it
		
	
		That (a) the Committee on Standards of
			 Official Conduct, or an investigative subcommittee of the committee established
			 jointly by the chair and ranking minority member shall immediately begin an
			 investigation into the relationship between earmark requests on behalf of
			 clients of the raided firm already made by Members and the source and timing of
			 past campaign contributions related to such requests.
			(b)The Committee on
			 Standards of Official Conduct shall submit a report of its findings to the
			 House of Representatives within 2 months after the date of adoption of this
			 resolution.
			
